TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00247-CV



                                   Doreen Renee Sims, Appellant

                                                   v.

                                 Paul Clement Sweeney, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-FM-13-005852, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant Doreen Renee Sims has filed an affidavit of indigence in this Court. The

court reporter has filed a response asserting that appellant is not indigent. We therefore abate the

appeal and remand to the trial court to hear evidence, make factual determinations, and grant the

appropriate relief. See Tex. R. App. P. 20.1(h)(4). Notice shall be given and the hearing shall be

held within the deadlines set out in the rules of appellate procedure. See id. R. 20.1(i)(1) (trial court

must set hearing and notify parties and court reporter), (2) (hearing must be held within ten days of

date trial court receives referral of contest), (3) (trial court may extend time for hearing for up to

twenty days), (4) (contest is deemed overruled unless trial court signs order sustaining contest within

period set for hearing). When the trial court has made a determination concerning the contest, it
will provide this Court with a supplemental record containing a signed order within three days after

signing the order. See Tex. R. App. P. 20.1(j)(1), (3).

               It is ordered May 13, 2016.



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Filed: May 13, 2016




                                                 2